      Case 2:17-cr-00228-DRH-AKT Document
BEFORE: A. Kathleen Tomlinson. USMJ
                                           118 Filed 03/30/20
                                   DATE: 3-30-2020
                                                               Page 1 of 111 : PageID
                                                          TIME START:
                                                                                         #: 619
                                                                               15 a.m. (IhrSOmins')


                                     CRIMINAL CAUSE FOR BAIL HEARING bv telephone


DOCKETS:         CR-17-228-DRH-AKT


CAPTION:         USA -v. REDZEPAGIC


DEFENDANT:          Elvis Redzepagic                Deft # 1                 COUNSEL: David Roche.R^ianRij^ad
      Present   X Not Present        X In Custody        Bail                  CJA    X Retaitied IN Qt&ftital Oie^^ers
                                                                                               ^^'CnSTRICT COURT E.D.N.Y.
GOVERNMENT: AUSA Artie McConnell
                                                                                              * mas 3 0 2020 *
INTERPRETER:            N/A (sworn)     (Language:               )_
                                                                                              long island office
PRETRIAL:         Amanda Sanchez        X present              not present

FTR (through CR teleconference line):        11:15-12:45               COURTROOM DEPUTY:            MVR

 X     Case called. Counsel present with defendant.

 X      Defendant's appearance waived on record.

       Waiver of Speedy Indictment executed (MJ cases); Time excluded from                 -2020 through          -2020 .


      Preliminary Hearing Scheduled for:                                        At                before

      .Preliminarv' Hearing Waived. Waiver executed.

      _Speedy Trial Order Information (CR cases): Code Type:            X-
                  Starl Date:            XSTART
                  Stop Date:             XSTOP

      _ Temporary Order of Detention entered for defendant (s):

  X     Bail Hearing:      X Held       Not Held
                             Adjourned to                at           before Magistrate Judge Tomlinson.


       Bail Hcarinc to continue on                       at           before Magistrate Judge Tomlinson.


 _X     Bail application           GRANTED           X        DENIED

      Order Setting Conditions of Release and Bond entered. Special conditions apply. See bond for details.

 X    Permanent Order of Detention remains in effect.

      Status Conference set for:                at                             before Magistrate on Duty.


      Status Conference set for:                at                             before District Judge Denis R. Hurley.


      Defendant released on Bond.


 X Defendant remains in custody.

OTHER:

All parties appear by telephone. NOTE: Agents and media on call note their appearance on the record.
Defendant's appearance waived by his attorney (see ECF docket entry 116). Marked Court Exhibit I.
Ball application presented by defendant. Government opposes. APPLICATION DENIED for reasons as stated
on the record.

NOTE: Conference recorded. Requests for transcript available through normal course of business to
those who request it.
